DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/27/2020 are acknowledged.  Claims 1 and 20 are amended; no claims are canceled; claims 1-20 are pending; claims 7-8 are withdrawn; claims 1-6 and 9-20 will be examined on the merits.

Specification
The specification is objected to because Table 4 on pp. 32 of the original disclosure lists results from Comparative Example 1 and Example 2 while the data would appear to actually be from Comparative Example 1 and Example 1.  The experiment called “Comparative Example 1” is presented at [0079] before the Table in 

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “wherein said filamentous fungi is Trichoderma”.  “Fungi” is the plural of fungus; hence, the subject and verb do not match in number.  Appropriate correction is required.
Claims 1 and 20 are objected to because of the following informalities:  claim 1 recites an ultrafiltration membrane in step (1) with “a molecular weight cut off of 100,000 to 200,000” and recites a second ultrafiltration membrane in step (2) with “a molecular weight cut off of 5,000 to 50,000” and claim 20 recites an ultrafiltration membrane in step (1) with “a molecular weight cut off of 100,000 to 200,000” and recites a second ultrafiltration membrane in step (2) with “a molecular weight cut off of 5,000 to 50,000”; however, no units are given for the numerical values.  It would appear that the unit should be Daltons (abbreviated Da); hence, the quoted passages should be “a molecular weight cut off of 100,000 to 200,000 Da” and “a molecular weight cut off of 5,000 to 50,000 Da” in both claims.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 contains the trademark/trade name “Avicel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of pure cellulose and, accordingly, the identification/description is indefinite.  It is recommended that a generic description of the material referenced by the trade name be used to replace the recited trade name.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6 and 9-20 under pre-AIA  35 U.S.C. 103 over Kurihara et al., WO 2011/115039 (cite N, PTO-892, 6/29/2017; US 2013/0059345 (cite A, PTO-892, 6/29/2017) was used as the English language equivalent) in light of “Ultrafiltration Fundamentals” (cite N, PTO-892, 6/29/17) as set forth on pp. 2-10 is withdrawn in view of the evidence of unexpected results (Remarks, pp. 5-7) being greater than the evidence supporting prima facie obviousness (the evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention when considering allegations of unexpected results - MPEP 716.01(d)).  Specifically, Applicants persuasively argue that Example 1, which uses the claimed method, recovers cellulase with a much greater Avicel-degrading activity (98%, Table 4 (labeled in table as “Example 2” due to typographical error – addressed at pp. 2-3 above)) than that seen in Comparative Example 1 (81-82% in Table 4) and Comparative Example 4 (81-82% in Table 6).  Applicants contend that Comparative Example 4, wherein a 10 kDa MWCO ultrafiltration membrane is used for both the first and second filtration step, is analogous to Kurihara.  This is not persuasive because Kurihara does not teach or suggest using a 10 kDa MWCO ultrafiltration membrane for the first filtration step.  Kurihara teaches that the first step can comprise separation of the sugar liquid from the hydrolysate by centrifugation or press filtration [0107] and the Examples in Kurihara use centrifugation for the solid/liquid separation.  Hence, it would appear that Comparative Example 1 is closer to the method in Kurihara because only one ultrafiltration step is performed in the embodiments disclosed in Kurihara.  Both the embodiments in Kurihara and 
Applicants argue that “Ultrafiltration Fundamentals” fails to disclose, teach or suggest the remarkable effect obtained by the method of Claim 1 (p. 7, ¶1-2).  “Ultrafiltration Fundamentals” was provided only to document that a filter with a pore size of 0.01 µm (10 nm) is analogous to an ultrafiltration membrane with a 100 kDa molecular weight cutoff; hence, the reference would not be expected to disclose, teach or suggest the effect obtained by the claimed method.  Regardless, the argument that the significantly increased Avicel-degrading activity in the recovered cellulase in the claimed method is a significant, unexpected result is persuasive and the rejection under 35 U.S.C. § 103 is withdrawn.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651